Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 1 of 194 PageID 977



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION


  LINDA FAIRSTEIN,                               Civ. No. 2:20-cv-00180- FtM-66MRM

          Plaintiff,
                                                 APPENDIX IN SUPPORT OF PLAINTIFF’S
  vs.                                            OPPOSITION TO DEFENDANTS’
                                                 MOTIONS
  NETFLIX, INC., AVA DUVERNAY, and
  ATTICA LOCKE,

          Defendants.



                        SOURCES REFERENCED IN THE COMPLAINT
        COMPLAINT                                 SOURCE                                Pages
         CITATION
  NATURE OF ACTION
  Par. 6, n.1      9/5/14 Statement of Mayor DeBlasio and Corporation                P-APP000001-
                   Counsel                                                              000002
  Par. 6, n. 2     41 Million Settlement for 5 Convicted in Jogger Case is           P-APP000003-
                   Approved, NY Times, Sept. 6, 2014                                    000004
  Par. 13, n. 4    Film Trailer for When They See Us
  Par. 167, n. 120 [Video provided to Court]

  THE PARTIES
  Par. 23 n.5            Florida Man’s Cocaine Odyssey Retold in Netflix             P-APP000005-
                         Documentary, St. Augustine Record, Apr. 1, 2019                000007
  Par. 23 n.6            Netflix’s Big Mouth Will Premiere Florida Themed Episode    P-APP000008-
                         at O Cinema South Beach, Miami New Times, Oct. 1, 2019         000010
  Par. 23 n.7            Netflix Subscribers Drop Hints at Streaming-Service         P-APP000011-
                         Fatigue, Tampa Bay Times, July 18, 2019                        000020
  Par. 24 n. 8           About – Ava DuVernay (www.avaduvernay.com)                  P-APP000021
  Par. 25 n. 9           About – Attica Locke (www.atticalocke.com)                  P-APP000022
  II. BACKGROUND: THE 1989 “CENTRAL PARK JOGGER” CASE
  Par. 43 n. 11, 13      Settlement Is Approved in Central Park Jogger Case, but     P-APP000023-
                         New York Deflects Blame, N.Y. Times, Sept. 5, 2014             000024
  III. When They See Us: The False and Defamatory Portrayal of Ms. Fairstein
  Par. 47 n. 14          Jumaane Williams calls for reopening of Linda Fairstein
                         Cases [Video provided to Court]




                                             1
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 2 of 194 PageID 978




  A.1. The Crime Scene: Morning of April 20, 1989
  Par. 55 n. 17         11/13/89 Suppression Hearing Testimony of ADA L.          P-APP000025-
                        Fairstein (NYCLD_015187, NYCLD_015197-                       000034
                        NYCLD_015198)

                        M. Sheehan 5/9/13        Dep.   Tr.    (NYCLD_044145-
                        NYCLD_044147)

                        W. Roe 11/22/11         Dep.    Tr.,   (NYCLD_060899-
                        NYCLD_060902)

  Par. 55 n. 18         10/25/89 Suppression Hearing Testimony of Det. M.         P-APP000035-
                        Sheehan (NYCLD_018954-018956)                                000037

  Par. 56 n. 19         11/2/90    Testimony     of Det.   R.   Honeyman,         P-APP000038-
                        Richardson/Wise Trial (NYCLD_019626- NYCLD_19650)            000065

                        7/2/90 Testimony of PO E. Reynolds, McCray, Salaam,
                        Santana Trial (NYCLD_023705-NYCLD_02370)

  Par. 56 n. 20         7/2/90 Testimony of PO E. Reynolds, McCray, Salaam,       P-APP000066-
                        Santana Trial (NYCLD_023569-NYCLD_023572,                    000088
                        NYCLD_023597-NYCLD_023607,          NYCLD_023612-
                        NYCLD_023614, NYCLD_023669)

                        8/6/90 Testimony of ADA L. Fairstein, McCray, Salaam,
                        Santana Trial (NYCLD_015465-NYCLD_015468)

  A.2. 24th Precinct: Morning of April 20, 1989
  Par. 57 n. 21           8/6/90 Testimony of ADA L. Fairstein, McCray, Salaam,   P-APP000089-
                          Santana Trial (NYCLD_015465- NYCLD_015468)                 000092

  Par. 58 n. 22         7/2/90 Testimony of PO E. Reynolds, McCray, Salaam,       P-APP000093-
                        Santana Trial                                                000318

  Par. 58. n. 23        10/25/89 Suppression Hearing Testimony of Det. M.         P-APP000319-
                        Sheehan (NYCLD_018976-NYCLD_018985)                          000338

                        10/27/89 Suppression Hearing Testimony of Det. M.
                        Sheehan (NYCLD_019008-NYCLD_019017)

  A.3. Creating A Press Narrative: April 20, 2019
  Par. 60. n. 24         L. Fairstein 4/23/13 Dep.      Tr.,   (NYCLD_039089-     P-APP000339-
                         NYCLD_039094)                                               000348




                                            2
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 3 of 194 PageID 979




                        Testimony of ADA L. Fairstein, McCray, Salaam, Santana
                        Trial (NYCLD_015464-NYCLD_015467)

  A.4. Interrogating Unaccompanied Minors About “Wilding”
  Par. 64 n. 25          7/2/90 Testimony of PO E. Reynolds, McCray, Salaam,       P-APP000349-
                         Santana Trial                                                000388
                         (NYCLD_023530-NYCLD_23541, NYCLD_23593-
                         23596, NYCLD_023625-NYCLD_023648)

  Par. 64 n. 26         8/6/90 Testimony of ADA L. Fairstein, McCray, Salaam,      P-APP000389-
                        Santana Trial (NYCLD_015433, NYCLD_015464-                    000402
                        NYCLD_015467)

                        7/2/90 Testimony of PO E. Reynolds, McCray, Salaam,
                        Santana Trial (NYCLD_023612-NYCLD_023614)

                        L. Fairstein 4/23/13     Dep.   Tr.   (NYCLD_039089-
                        NYCLD_039094)

  Par 64 n. 27          7/2/90 Testimony of PO E. Reynolds, McCray, Salaam,        P-APP000403-
                        Santana Trial (NYCLD_023612-NYCLD_023614)                     000405
  Par. 64 n. 28         11/8/89 Suppression Hearing Testimony of Det. H. Arroyo,   P-APP000406-
                        (NYCLD_017516-NYCLD_017517, NYCLD_017529-                     000410
                        NYCLD_017531)

  Par. 64 n. 29         7/16/90 Testimony of Det. H. Arroyo, McCray, Salaam,       P-APP000411-
                        Santana Trial (NYCLD_017753-NYCLD_017756)                     000414
  Par. 67 n. 31         J. Farrell 2/22/13 Dep. Tr. (NYCLD_058208-                 P-APP000415-
                        NYCLD_058212)                                                 000419

  Par. 69 nn. 32, 33    0/16/89 Suppression Hearing Testimony of PO R. Powers,     P-APP000420-
                        (NYCLD_024495-NYCLD_024496)                                   000421

  Par. 69 n. 34         10/16/19 Suppression Hearing Testimony of PO R. Powers,    P-APP000422-
                        (NYCLD_024466-NYCLD_024499, NYCLD_024546-                     000499
                        024547)

                        10/13/89 Suppression Hearing Testimony of PO E.
                        Reynolds (NYCLD_023067-023101, NYCLD_023219)

                        L. Fairstein 4/23/13 Dep. Tr. (NYCLD_039089-
                        NYCLD_039094)
  Par. 70 n. 35, 36     10/16/19 Suppression Hearing Testimony of PO R. Powers,    P-APP000500-
                        (NYCLD_024498-NYCLD_024506,           NYCLD_024507-           000514
                        NYCLD_024512)


                                            3
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 4 of 194 PageID 980




  Par. 70 n. 37        A. McCray 4/2/13         Dep.     Tr.   (NYCLD_046476-       P-APP000515-
                       NYCLD_046507)                                                   000546

  Par. 70 n. 38        10/13/89 Suppression Hearing Testimony of PO E.              P-APP000547-
                       Reynolds (NYCLD_023129, NYCLD023136-                            000565
                       NYCLD_023139)

                       E. Reynolds 7/20/11 Dep. Ex. 11

                       Farrell Dep. Ex. 2 (NYCLD_058344, NYCLD_058348-
                       NYCLD_058349)

                       Farrell Dep. Ex. 4 (NYCLD_058353-058354)

  Par. 72 n. 39        10/13/89 Suppression Hearing Testimony of PO E.              P-APP000566-
                       Reynolds (NYCLD_023141-023145)                                  000606

                       E. Reynolds 7/20/11 Dep. Ex. 11 (NYCLD_057950-
                       NYCLD_057951)

                       Farrell Dep. Ex. 4 (NYCLD_058353-NYCLD_058354)

                       A. McCray 4/2/13 Dep. Tr. (NYCLD_046476-
                       NYCLD_046507)
  Par 74 n. 40         Jogger’s Attackers Terrorized At Least 9 In 2 Hours, N.Y.    P-APP000607-
                       Times, Apr. 22, 1989                                            000611

  Par 74 n. 41         What is wilding; How the Central Park Five Changed the       P-APP000612-
                       History of American Law; Ava DuVernay Focuses on the            000672
                       central park 5’s perspective: now people know, oxygen.com,
                       May 31. 2019

  Par 75 n. 42            NPR: Ava DuVernay Focuses on the Central Park 5’s         P-APP000673-
                          Perspective Now People Know                                  000713
  A.5. Putting Together a Timeline
  Par 78 n. 43            J. Farrell 2/22/13 Dep. Tr. (NYCLD_058208-                P-APP000714-
                          NYCLD_058212)                                                000718
  Par 78 n. 44            10/13/89 Suppression Hearing Testimony of PO E.           P-APP000719-
                          Reynolds (NYCLD_023104-                                      000757
                          NYCLD_023106, NYCLD_023117-NYCLD_023129,
                          NYCLD_023216-NYCLD_023222, NYCLD023257-
                          NYCLD_023266, NYCLD_023268-NYCLD_23270,
                          NYCLD-023274-NYCLD_023276)

  Par 80 n. 45         J. Farrell 2/22/13       Dep.     Tr.   (NYCLD_058208-       P-APP000758-
                       NYCLD_058212)                                                   000766

                                           4
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 5 of 194 PageID 981




                     G. Whelpley 10/12/11 Dep. Tr. (NYCLD_058056-58059)

  Par 81 n. 46       10/25/89 Suppression Hearing Testimony of Det. M.          P-APP000767-
                     Sheehan (NYCLD_018954-018959, NYCLD_018963-                   000788
                     018964, NYCLD_018981-NYCLD_018994)

  Par 81 n. 47       10/25/89 Suppression Hearing Testimony of Det. M.          P-APP000789-
                     Sheehan (NYCLD_018954-NYCLD_018994)                           000976
                     M. Sheehan 5/9/13 Dep. Tr. (NYCLD_044001-
                     NYCLD_044147)

  Par 82 n. 48       8/6/90 Testimony of ADA L. Fairstein, McCray, Salaam,      P-APP000977-
                     Santana Trial (NYCLD_015468-NYCLD_015469)                     001082

                     7/2/90 Testimony of PO E. Reynolds, McCray, Salaam,
                     Santana Trial (NYCLD_023612-NYCLD_023614)

                     10/13/89 Suppression Hearing Testimony of PO E.
                     Reynolds, (NYCLD_023129, NYCLD023136-
                     NYCLD_023145)

                     7/20/11 E. Reynolds Dep. Ex. 11


                     11/8/89 Suppression Hearing Testimony of Det. H. Arroyo,
                     (NYCLD_017528-NYCLD_17531)

                     7/16/90 Testimony of Det. H. Arroyo, McCray, Salaam,
                     Santana Trial (NYCLD_017753-NYCLD_017756)

                     11/13/90 Testimony of Det. J. Hartigan, Richardson/Wise
                     Trial (NYCLD_018270-NYCLD_018281,
                     NYCLD_018334-18337, NYCLD_018356,
                     NYCLD_018359-NYCLD_018360,
                     NYCLD_018390-NYCLD_018392,
                     NYCLD_018396-018397, NYCLD0018411-
                     NYCLD0018414)

                     7/25/90 Testimony of Det. M. Sheehan, McCray, Salaam,
                     Santana Trial (NYCLD_019175-019178, NYCLD_019204-
                     NYCLD_019205)

                     10/25/89 Suppression Hearing Testimony of Det. M.
                     Sheehan (NYCLD_018954-018958, NYCLD_018963-
                     NYCLD_018964)


                                         5
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 6 of 194 PageID 982




                        10/25/89 Suppression Hearing Testimony of Det. J. Taglioni
                        (NYCLD_06915-06933)

                        10/24/89 Suppression Hearing Testimony of Det. H.
                        Hildebrandt (NYCLD016983-NYCLD017000)

                        Farrell Dep. Ex. 4 (NYCLD_058353-058354)
  Par 82 n. 49          A. Clements 4/4/13 Dep. Tr. (NYCLD_035224-                   P-APP001083-
                        NYCLD_035225, NYCLD_035230-NYCLD_035232)                        001092

                        L. Fairstein 4/23/13       Dep.    Tr.   (NYCLD_39129-
                        NYCLD_39133)

  Par 84 n. 50          E. Lederer 7/24/13 Dep.           Tr.    (NYCLD_036699-      P-APP001093-
                        NYCLD_036723); Ex. 27                                           001118

  Par 85 n. 52          R. Nugent 11/19/10 Dep. Tr. (NYCLD_044971-044973)            P-APP001119-
                        Report to Police Commissioner, Ex. F, Timeline Chart            001121
                        (NYCLD_031921-031923)

  Par 8 n. 53           A. Clements 4/4/13        Dep.    Tr.    (NYCLD_035308-      P-APP001122-
                        NYCLD_035314)                                                   001588

                        Suppression HearingTestimony of ADA L. Fairstein
                        Trial Testimony of L. Fairstein

  A.6. Fighting with Nancy Ryan Over Who Would Prosecute Case
  Par 89 n. 54           8/6/90 Testimony of ADA L. Fairstein, McCray, Salaam,       P-APP001589-
                         Santana Trial (NYCLD_015433-15435)                             001591

  Par 92 n. 55          L. Fairstein 4/23/13      Dep.    Tr.    (NYCLD_039089-      P-APP001592-
                        NYCLD_039112)                                                   001624

                        A. Clements 4/4/13 Dep. Tr. (NYCLD_035217-
                        NYCLD_035225)
  Par 93 n. 56          Ex. E to Article 78 Petition For A Judgment Requiring        P-APP001625-
                        Justice Charles Tejada To Vacate Petitioner’s Judgments         001659
                        of Conviction, Nancy Ryan’s Affirmation In Response to
                        Motion to Vacate Judgment of Conviction, December 5,
                        2002.
  Par 96 n. 57          DuVernay Tweet: “Franke played Nancy Ryan                    P-APP001660-
                        beautifully…”                                                   001662




                                            6
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 7 of 194 PageID 983




  A.7. Calling for A Roundup of Young, Black “Thugs
  Par 98 n. 59           7/2/90 Testimony of PO E. Reynolds, McCray, Salaam,         P-APP001663-
                         Santana Trial (NYCLD_023569-NYCLD023572,                       001777
                         NYCLD_023600, NYCLD_023602-023605,
                         NYCLD_023612-NYCLD_023614)

                        10/13/89 Suppression Hearing Testimony of PO E.
                        Reynolds (NYCLD_023129-NYCLD_023131,
                        NYCLD023136-NYCLD_023145)

                        7/20/11 E. Reynolds Dep. Ex. 11

                        11/8/89 Suppression Hearing Testimony of Det. H. Arroyo,
                        (NYCLD_017528-NYCLD_17531)

                        7/16/90 Testimony of Det. H. Arroyo, McCray, Salaam,
                        Santana Trial (NYCLD_017753-NYCLD_017756)

                        11/13/90 Testimony of Det. J. Hartigan, Trial of K.
                        Richardson    and   K.    Wise     (NYCLD_018270-
                        NYCLD_018281, NYCLD_018334-18337,
                        NYCLD_018356, NYCLD_018359-NYCLD_018360,
                        NYCLD_018390-NYCLD_018392, NYCLD_018396-
                        018397, NYCLD0018411-NYCLD0018414)

                        7/25/90 Testimony of Det. M. Sheehan, McCray, Salaam,
                        Santana Trial (NYCLD_019175-019178, NYCLD_019204-
                        NYCLD_019205)

                        10/25/89 Suppression Hearing Testimony of Det. Michael
                        Sheehan (NYCLD_018954-018958, NYCLD_018963-
                        NYCLD_018964)

                        10/25/89 Suppression Hearing Testimony of Det. J. Taglioni
                        (NYCLD_06915-06933)
                        10/24/89 Suppression Hearing Testimony of Det. H.
                        Hildebrandt (NYCLD016983-NYCLD017000)

                        Farrell Dep. Ex. 4 (NYCLD_058353-058354)
  Par 99 n. 61          10/13/89 and 10/16/89 Suppression Hearing Testimony of       P-APP001778-
                        E. Reynolds                                                     002201

                        7/2/90 Testimony of E. Reynolds, Trial of McCray, Salaam
                        and Santana
  Par 99 n. 62          7/23/90 Testimony of J. Taglioni, McCray, Salaam and         P-APP002202-
                        Santana Trial (NYCLD_018540-NYCLD_018546,                       002227


                                            7
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 8 of 194 PageID 984




                     NYCLD_018573)

                     10/25/89 Suppression Hearing Testimony of Det. J. Taglioni
                     (NYCLD_06906-NYCLD_06918)

                     11/17/89 Suppression Hearing Testimony of K. Wise
                     (NYCLD_06985-NYCLD_06989)
  Par 100 n 63       E. Reynolds 7/20/11 Dep. Tr. (NYCLD_057663-                  P-APP002228-
                     NYCLD_057668)                                                   002250

                     10/13/89 Suppression Hearing Testimony of E. Reynolds
                     (NYCLD_23070-NYCLD_23081)

                     7/ /90 Trial Testimony of E. Reynolds, McCray, Salaam and
                     Santana Trial (NYCLD_023497-NYCLD_023501)
  Par 100 n 64       E. Reynolds 7/20/11 Dep. Tr. (NYCLD_057663-                  P-APP002251-
                     NYCLD_057668)                                                   002256

  Par 101 n 65       10/13/89 Suppression Hearing Testimony of PO E.              P-APP002257-
                     Reynolds, (NYCLD_23080-NYCLD_23106)                             002333

                     7/2/90 Testimony of E. Reynolds, McCray, Salaam, and
                     Santana Trial (NYCLD_023501-NYCLD_023529)

                     E. Reynolds 7/20/11 Dep. Tr. (NYCLD_057669-
                     NYCLD_057689)
  Par 101 n 66       10/13/89 Suppression Hearing Testimony of PO E.              P-APP002334-
                     Reynolds, at NYCLD_023141-023145. See also E.                   002367
                     Reynolds
                     Dep. Ex. 11; See Farrell Dep. Ex. 2 (NYCLD_058344,
                     NYCLD_058348-NYCLD_058349)

                     Farrell Dep. Ex. 4

                     11/8/89 Suppression Hearing Testimony of Det. H. Arroyo
                     (NYCLD_017357-017358)

                     10/25/89 Suppression Hearing Testimony of Det. John
                     Taglioni (NYCLD_006906-NYCLD_006918)

  Par 101 n 67       10/16/89 Suppression Hearing Testimony of PO R. Powers,      P-APP002368-
                     (NYCLD_024466-NYCLD_024499,           NYCLD_024546-             002445
                     024547)
                     10/13/89 Suppression Hearing Testimony of PO E.
                     Reynolds (NYCLD_023067-023101, NYCLD_023219)


                                          8
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 9 of 194 PageID 985




                        L. Fairstein 4/23/13      Dep.    Tr.   (NYCLD_039089-
                        NYCLD_039094)

  Par 103 n. 68           Article: The Racially Charged Meaning Behind the Word       P-APP002446-
                          “Thug,” NPR, All Things Considered, April 30, 2015             002476
  A.8. Telling Officers “No Kid Gloves Here”
  Par 105 n. 69           10/13/89 Suppression Hearing Testimony of E. Reynolds       P-APP002477-
                          (NYCLD_23080-NYCLD_23116)                                      002597

                        7/2/90 Testimony of E. Reynolds, McCray, Salaam, Santana
                        Trial (NYCLD_023501-NYCLD_023529,
                        NYCLD_023612-NYCLD_023614)

                        E. Reynolds 7/20/11        Dep.   Tr.   (NYCLD_057669-
                        NYCLD_057691)

                        11/28/90 Testimony of J. Hartigan, Trial of K. Richardson
                        and K. Wise (NYCLD_018270-NYCLD_018273)

                        11/8/89 Suppression Hearing Testimony of Det. H. Arroyo,
                        (NYCLD_017529-NYCLD_17531)

                        7/16/90 Testimony of Det. H. Arroyo, McCray, Salaam,
                        Santana Trial (NYCLD_017753-NYCLD_017756)

                        J. Hartigan 11/10/10 Dep. Tr. (NYCLD_037959-
                        NYCLD_037965, NYCLD_037968-NYCLD_037978)

  Par 106 n. 72         Video Statements of K. Richardson, 4/21/89; A. McCray,
                        4/21/89; R. Santana, 4/21/89; K. Wise, 4/21/89; S.
                        Lopez, 4/21/89; L. McCall, 4/21/89; C. Thomas, 4/21/89; J.
                        Smith, 4/21/89 (provided to the Court under separate cover)

  Par 106 n. 73         Video Statement of K. Richardson, 4/21/89 (provided to the
                        court under separate cover)

  Par 106 n. 74         K. Richardson 2/1/13 Dep. Tr. (NYCLD_054900)                  P-APP002598
  A.9. Directing NYPD Detectives to Coerce Testimony That Fits Ms. Fairstein’s
  Unsupported Theory of the Case
  Par 110 n. 75         Merriam Webster’s dictionary “dumpster fire”                  P-APP002599-
                                                                                         002607
  Par 116 n. 77         8/6/90 Trial Testimony of ADA L. Fairstein, McCray,           P-APP002608-
                        Salaam, Santana Trial (NYCLD_015468-NYCLD_015469)                002618

                        A. Clements 4/4/13 Dep. Tr. (NYCLD_035224, 035230-
                        35232)

                                             9
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 10 of 194 PageID 986




                      L. Fairstein 4/23/13 Dep. Tr. (NYCLD_39129-
                      NYCLD_39133)
  Par 116 n 78        E. Lederer 7/24/13 Dep. Tr. (NYCLD_036810                      P-APP002619-
                      NYCLD_036735-NYCLD_036753)                                        002644

                      E. Lederer 7/17/13        Dep.     Tr.    (NYCLD_036018-
                      NYCLD_036023)
  Par 116 n 79        E. Lederer 7/24/13        Dep.     Tr.    (NYCLD_036691-       P-APP002645-
                      NYCLD_036695)                                                     002649
  B. Part Two
  Par 119 n. 80       11/9/90 Testimony of M. Veit, Richardson/Wise Trial,           P-APP002650-
                      (NYCLD_022274-NYCLD_022275,          NYCLD022313-                 002662
                      NYCLD0022318)

                      7/18/90 Testimony of M. Veit, McCray, Salaam, Santana
                      Trial (NYCLD_022239-NYCLD_022243)

  Par 119 n. 81       Letter to T. Galligan       from     E.   Lederer,   3/29/90   P-APP002663
                      (NYCLD_000318)

  Par 119 n. 82       4/5/90 Pre-Trial      Hearing      Tr.    (NYCLD_006313-       P-APP002664-
                      NYCLD_006314)                                                     002678

                      4/2/90 Pre-Trial Hearing Tr. (NYCLD_006642-6654)
  Par 119 n. 83       4/5/90 Pre-Trial Hearing Tr. (NYCLD_006313-                    P-APP002679-
                      NYCLD_006314)                                                     002693

                      4/2/90 Pre-Trial Hearing Tr. (NYCLD_006642-6654)
  Par 119 n. 84       5/25/90 FBI Report re DNA Analysis (NYCLD_009083)                P-APP00

  Par 119 n. 85       6/5/90 Correspondence from E. Lederer to Defense Counsel,      P-APP002694-
                      NYCLD_000330, NYCLD_000363,NYCLD_000345                           002696

  Par 119 n. 86       Transcript of Opening Statement for the People, 6/25/90,       P-APP002697-
                      (NYCLD_013824-NYCLD_013825)                                       002699

                      Transcript of Opening Statement for the People, 10/22/90,
                      (NYCLD_013869)
  Par 119 n. 87       7/18/90 Testimony of M. Veit, McCray, Salaam, Santana          P-APP002700-
                      Trial, (NYCLD_022239-NYCLD_022243)                                002716

                      11/9/90 Testimony of M. Veit, Richardson/Wise Trial
                      (NYCLD_022274-NYCLD_022275, NYCLD022313-
                      NYCLD0022318)



                                          10
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 11 of 194 PageID 987




                          7/13/90 Testimony of D. Adams, McCray, Salaam, Santana
                          Trial, (NYCLD_020968-NYCLD_020969)

                          11/5/90 Testimony of D. Adams, Richardson/Wise Trial,
                          (NYCLD_021021-021022)

  Par 123 n. 88           A. Clements 4/4/13 Dep. Tr. (NYCLD_035309-035314)           P-APP002717-
                                                                                         002722
  Par 123 n. 89           E. Lederer 7/24/13 Dep. Tr. (NYCLD_036691-                  P-APP002723-
                          NYCLD_036696)                                                  002728
  Par 123 n. 90           E. Lederer 7/24/13 Dep. Tr. (NYCLD_036695)                  P-APP002729-
                                                                                         002740
                          E. Lederer 7/17/13 Dep. Tr. (NYCLD_036018-
                          NYCLD_036023 NYCLD_036121-NYCLD_036125)
  Par 123 n. 91           8/6/90 Testimony of ADA L. Fairstein, McCray, Salaam,       P-APP002741-
                          Santana Trial (NYCLD_015468)                                   002750

                          A. Clements 4/4/13 Dep. Tr. (NYCLD_035224, 035230-
                          35232)

                          L. Fairstein 4/23/13      Dep.    Tr.   (NYCLD_39129-
                          NYCLD_39133)

                          Video Statements of K. Richardson, 4/21/89; A. McCray,
                          4/21/89; R. Santana, 4/21/89; K. Wise 4/21/89; S. Lopez
                          4/21/89; L. McCall 4/21/89; C. Thomas 4/21/89; J. Smith
                          4/21/89 (provided to the Court under separate cover)
  Par. 124 n. 92          7/13/90 Testimony of D. Adams, McCray, Salaam, Santana      P-APP002751-
                          Trial (NYCLD_020968-NYCLD_020969)                              002754

                          11/5/90 Testimony of D. Adams, Richardson/Wise Trial
                          (NYCLD_021021-021022)
  Par. 125 n. 93-95       E. Lederer 7/17/13 Dep. Tr. (NYCLD_035940-                  P-APP002755-
                          NYCLD_035941                                                   002758

  2. Ms. Fairstein’s Email Correspondence with Ms. DuVernay’s Colleague
  Par. 137 n. 96           Email correspondence between L. Fairstein and J.           P-APP002759-
                           Rosenthal, June 7, 2016.                                      002761
  4. Post-Premiere Misrepresentations About Ms. Fairstein
  Par 145 n. 97            Central Park Five Prosecutor Wouldn’t Consult on Netflix   P-APP002762-
                           Show if Producers Spoke to Accused Men, Variety, June 9,      002801
                           2019
  Par 146 n. 98            Collection of News Articles Regarding When They See Us     P-APP002802-
                           and Linda Fairstein                                           002832
  B. Netflix is Placed on Notice in 2017


                                             11
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 12 of 194 PageID 988




  Par 148 n. 99           Ava DuVernay Bringing Central Park Five Limited Series to     P-APP002833-
                          Netflix, Variety, July 6, 2017                                   002834

  V. Ms. Locke’s Efforts to Strip Ms. Fairstein of Her Mystery Writers of America
  Award
  Par 153 n. 101-108      Locke Twitter chain to Edgar Awards                           P-APP002835
  Par 154 n. 109          Locke Twitter re Prosecutor nor Investigator                  P-APP002836-
                                                                                           002838
  Par 155 n. 110-111      Locke Tweet re Called out mystery writers of America          P-APP002839
                          Locke tweet re “actually I think good night here is the sun
                          setting on all the years…”
  Par 156 n. 112          Locke tweet re “Ava’s CP5 project hasn’t aired yet”           P-APP002840
  Par 158 n. 113          MWA 11/29/18 Press release “Mystery Writers of America        P-APP002841-
                          Withdraws Fairstein Award                                        002844
  Par 160 n. 114          A literary Group Recinds Award for Linda Fairstein, Amid      P-APP002845-
                          Outcry Over Her Role in Central Park Five Case, Bustle,          002849
                          Nov. 29, 2018
  Par 161 n. 115          Collection of Articles regarding MWA Award                    P-APP002850-
                                                                                           002887

  Par 162-163 n. 116-    Locke twitter thread re “If you think Linda Fairstein acted     P-APP002888
  118                    professionally…”
  Par 301 n. 201
  Par 323 n. 214
  VI. Defendants’ Assertions That When They See Us Is a True Story
  Par 165 n. 119         When They See Us teaser video (Video provided to court)

  Par 167 n. 120          When They See Us official Trailer (Video provided to court) P-APP002889-
                                                                                        002890
                        The Trailer for Ava DuVernay’s Central Park Five Series
                        When They See Us is Deeply Unsettling, The Palm Beach
                        Post, April 19, 2019
      A. Ms. DuVernay’s Statements
  Par 171 n. 121        DuVernay Instagram post with trailer                             P-APP002891
  Par 172 n. 122        DuVernay Tweet re “I wish it was fiction too”                    P-APP002892
  Par 173 n. 123        DuVernay tweet re “The Story You know is the lie they told       P-APP002893
                        you”
  Par 174 n. 124        DuVernay Rolling Stone Interview                             P-APP002894-
                                                                                        002901
  Par 175 n. 125          DuVernay tweet re “The story you know…” [Included          P-APP002902-
                                                                     on Flash Drive]    002903
  Par 176 n. 126          DuVernay tweet re “Not Drama. 100% real…”                  P-APP002904
  Par 177 n. 127          DuVernay tweet re “the incredible work of @atticalocke…” P-APP002908
  Par 178 n. 128          DuVernay tweet re “Franke played Nancy Ryan P-APP002909
                          beautifully..”
  Par 179 n. 129          DuVernay Interview with The Daily Beast                       P-APP002917-
                                                                                           002942

                                              12
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 13 of 194 PageID 989




  Par 180 n. 130        DuVernay Reese Witherspoon Retweet re “What an P-APP002914
                        extraordinary telling…”
  Par 181 n. 131        DuVernay retweet of meme of Joan Collins                       P-APP002943
  Par 183 n. 132        DuVernay tweet “Its their time…”                               P-APP002947
  Par 184 n. 133        DuVernay tweet “Imagine believing the world doesn’t care       P-APP002948-
                        about real stories…”                                              002949
  B. Ms. Locke’s Statements
  Par 187 n. 134        Locke Instagram post re “Friday! A piece of American P-APP002950-
                        History gets rewritten with the truth..”                            00
  Par 188n. 135         Article: Inside the Controversy About Linda Fairstein, P-APP002951-
                        Central Park 5 Prosecutor Played by Felicity Huffman              002953
  Par 188 n. 136        Locke tweet People Magazine Article re “Inside the P-APP002954-
                        Controversy About Linda Fairstein, Central Park 5                 002956
                        Prosecutor”
  Par 191 n. 137        Before, and After, the Jogger Survivors of the real ‘Central P-APP002957-
                        Park Five’ attacker speak for the first time, The Cut, June 3,    002982
                        2019
  Par 191 n. 138        Locke tweet re “The blood is on Linda Fairstein’s hands”       P-APP002983
  Par 325 n. 217
  Par 191 n. 139        Locke tweet re “These women deserved better from NYPD” P-APP002984
  Par 325 n. 218
  Par 192 n. 140        Locke tweet re “The Central Park Five were not involved…” P-APP002985
  Par 194 n. 141        Locke tweet re “I am generally someone…”                       P-APP002986
  Par 195 n. 142        Locke tweet re “This morning she showed us exactly why..” P-APP002987
  Par 326 n. 219
  Par 196 n. 143        Psychology Today blog, 11 Warning Signs of Gaslighting         P-APP002988-
                                                                                                002993
  Par 196 n. 144            DuVernay Responds to Trump’s Lates Central Park Five             P-APP002995-
             167            Comments, Florida Courier, June 19, 2019                             3000
  Par 197 n. 145            Locke Tweet re “Just found these…”                               P-APP003001
  C. Netflix’s Statements
  Par 200 n. 146            Netflix tweet re “official trailer”                              P-APP003007
  Par 201 n. 147            Netflix tweet re “The truth is coming out”                       P-APP003008
  Par 203 n. 149            Netflix tweet re “Time for the truth to be told”                 P-APP003009
  Par 204 n. 150            Netflix tweet re “Its time for the truth”                        P-APP003006
  Par 205 n. 151            Netflix tweet re “Its almost time to witness the power of        P-APP003010
                            truth”
  Par 206 n. 152            Netflix tweet re “False rhetoric that is due to be overturned”   P-APP003011
  Par 207 n. 153            Netflix tweet re “There’s power in the truth”                    P-APP003012
  Par 208 n. 154            Netflix tweet re “You’re in luck, we shed light on the truth     P-APP003013
                            May 31st”
  Par 209 n. 155            Netflix tweet re “We’re here to speak the truth”                 P-APP003014
  Par 210 n. 156            Netflix tweet re “We are ready to share the truth”               P-APP003015
  Par 211 n. 157            Netflix tweet re “Their truth will finally be revealed”          P-APP003016
  Par 213 n. 158            Netflix tweet re “It is even more of a reason to share their     P-APP003017
                            truth”
                                                 13
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 14 of 194 PageID 990




  Par 214 n. 159         Netflix tweet re “This story is real, but please watch at your   P-APP003018
                         own pace”
  Par 215 n. 160         Netflix post re “Shedding light on the truth”                    P-APP003019
  Par 216 n. 161         Netflix tweet re “here’s power in truth. What did you learn      P-APP003020
                         in watching..”
  Par 217 n. 162         Netflix tweet re “The true story for all                         P-APP003021
                         to hear”
  Par 218 n. 163         Netflix tweet re “This might have been the greatest thing to     P-APP003022
                         touch Netflix’
  Par 220 n. 164         When They See Us and Chernobyl Prove Truth is Stronger           P-APP003023-
                         Than Fiction, Vanity Fair, Aug. 28, 2019                            003029
  VIII. The Public’s Response to When They See Us and Ms. Fairstein’s Resulting
  Damages
  Par 232 n. 165         Who’s the Villain in ‘When They See Us’?, Rolling Stone,         P-APP003033-
                         June 8, 2019                                                        003036
  Par 233 n. 166         Linda Fairstein, Once Cheered, Faces Storm After ‘When           P-APP003037-
                         They See Us’, New York Times, June 6, 2019                          003040
  Par 234 n. 167         Article DuVernay Responds to Trumps Latest Central Park          P-APP003056-
                         Five Comments                                                       003064
  A.#CancelLindaFairstein
  Par 236 n. 169         Obama on Call-Out Culture: ‘That’s Not Activism’, New            P-APP003065-
                         York Times, October 31, 2019                                        003067
  Par. 237 n. 170        Justice Round Table. Message From Ava DuVernay                   P-APP003030-
                                                                                             003032
  Par 238 n. 171          When They See Us Sparked a Boycott Against Central Park         P-APP003041-
                          Five Prosecutor Linda Fairstein, Esquire, June 7, 2019             003055
  Par 238 n. 172          Locke tweet re “we get justice where we can”                    P-APP003068
  Par 239 n. 173          Locke      tweet   re    “she      also    described      the   P-APP003069-
                          #CancelLindaFairstein movement.”                                   003072
      1. Ms. Fairstein’s Books and Publishing Agreements
  Par 241 n. 174          Petition to remove Ms. Fairstein’s books from Amazon,           P-APP003073-
                          Barnes and Noble, and other booksellers; platforms                 003089
  Par 242 n. 175          Petition to remove Ms. Fairstein’s books from all retailers     P-APP003090-
                                                                                             003106
                           Central Park Five film sparks call to boycott ex-prosecutor
                           Linda Fairstein’s books, L.A. Times, June 6, 2019
  Par 243 n. 176           Petition re Color of Change.org urging Simon and Schuster      P-APP003107-
                           to drop Ms. Fairstein                                             003110
  Par 244 n. 177           Publisher drops Central Park Five prosecutor Linda             P-APP003111-
                           Fairstein, Herald Tribune, June 8, 2019                           003116
                           Publisher drops Central Park Five prosecutor Linda
                           Fairstein, AP News, June 7, 2019
  Par 246 n. 178           Linda Fairstein Dropped By Hollywood Literary Agency           P-APP003117-
                           Amid ‘When They See Us’ Backlash, Essence, June 12, 2019          003119




                                                14
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 15 of 194 PageID 991




  2. Calls to Reopen Ms. Fairstein’s Cases
  Par 247 n. 179          Petition asking Vance to reopen all of Ms. Fairstein’s cases   P-APP003120-
                                                                                            003126
  Par 248 n. 180           Central Park Five: Decision Not to Re-Open Linda Fairstein    P-APP003127-
                           Case Blasted as a ‘Disgrace’, Newsweek, June 18, 2019            003132
  Par 249 n. 181           Color of Change petition to District Attorney Vance           P-APP003133-
                                                                                            003135
  Par 249 n. 182           News Broadcast, Jumaane Williams Calls for Reopening of
                           Linda Fairstein Cases, WPIX 11, Video (Provided to Court
                           Under Separate Cover)
  3. Vassar College
  Par 250 n. 183           Petition to remove Ms. Fairstein from Vassar College’s        P-APP003136-
                           Board of Trustees                                                003153
  Par 252 n. 185           Announcement, President of Vassar College                     P-APP003154-
                                                                                            003155
  Par 252 n. 186      News Reports Concerning Ms. Fairstein’s resignation from           P-APP003156-
                      Vassar College’s Board of Trustee’s                                   003170
  D. Glamour’s 1993 Woman of the Year Award
  Par 255 n. 187      Letter From the Editor, A Note on Linda Fairstein’s 1993           P-APP003171-
                      Woman of the Year Award, Glamour, June 4, 2019                        003172
  Par 257 n. 188-189  Articles concerning Amy Klobuchar and Elizabeth Warren             P-APP003173-
                                                                                            003184
  Par 259 n. 190           Where is Netflix Available?                                   P-APP003199

                           Central Park 5 series will break your heard—and make you      P-APP003201-
                           mad, Miami Herald, June 11, 2019                                  3207
  Par 138-144, 148-151     7/11/17 Skadden Arps Memo                                     P-APP003210-
                                                                                            003268
  Par 237                  Various tweets about Linda Fairstein                          P-APP003269-
                                                                                            003286




                                               15
5/8/2020   Case 2:20-cv-00180-JLB-MRM             Document
                          Mayor de Blasio and Corporation          46 Filed
                                                          Counsel Zachary        07/01/20
                                                                          W. Carter               Page
                                                                                    on Central Park        16 of | 194
                                                                                                    Five Settlement City ofPageID
                                                                                                                           New York 992

Skip Main Navigation
  Menu
The Official Website of the City of New York


Text Size
 Select Language
Pow ered by            Translate
Search Search                                      Search


Secondary Navigation
MayorFirst LadyNewsOfficials


Statements of Mayor de Blasio and Corporation
Counsel Zachary W. Carter on Central Park Five
Settlement
September 5, 2014

NEW YORK – Mayor de Blasio and Corporation Counsel Zachary W. Carter released the following
statements on the approval by a federal judge of the $41 million settlement in the Central Park Five case:

Statement from Mayor de Blasio:

"This settlement is an act of justice for those five men that is long overdue. The City had a moral obligation
to right this injustice—which is why, from Day One, I vowed to settle this case. I commend the Law
Department, led by Corporation Counsel Zachary W. Carter, for its efforts to reach a fair resolution of this
matter that takes into account all relevant legal factors. With today’s approval by a federal judge, we can
finally put this case behind us, and these five men and their families can begin to heal these wounds and
move forward."

Statement from Corporation Counsel Zachary W. Carter

"More than 10 years ago, the New York District Attorney moved to vacate the convictions of the young men
who came to be known as the Central Park Five, after a review of the case prompted by statements of an
individual who claimed sole responsibility for the brutal rape of a female jogger that was the centerpiece of
the prosecution. DNA evidence conclusively linked that individual to the rape of the jogger. There was no
DNA or other scientific evidence that implicated any of the five young men ultimately convicted of the rape.

"To the extent that the evidence suggests that these five young men were wrongfully convicted and
sentenced to substantial prison terms for a crime they did not commit, that in and of itself constitutes an
injustice in need of redress. Toward that end, we have reached an agreement to settle this case. This
agreement should not be construed as an acknowledgment that the convictions of these five plaintiffs were
the result of law enforcement misconduct. On the contrary, our review of the record suggests that both the
investigating detectives and the Assistant District Attorneys involved in the case acted reasonably, given the
https://www1.nyc.gov/office-of-the-mayor/news/431-14/statements-mayor-de-blasio-corporation-counsel-zachary-w-carter-central-park-five         1/2
                                                                                                                                 P-APP000001
5/8/2020   Case 2:20-cv-00180-JLB-MRM             Document
                          Mayor de Blasio and Corporation          46 Filed
                                                          Counsel Zachary        07/01/20
                                                                          W. Carter               Page
                                                                                    on Central Park        17 of | 194
                                                                                                    Five Settlement City ofPageID
                                                                                                                           New York 993

circumstances with which they were confronted on April 19, 1989 and thereafter. In the end, however, that is
an issue that would ultimately be determined by a jury at trial, absent a settlement of this litigation. We have
determined that a resolution of this matter is in the best interests of the City."

pressoffice@cityhall.nyc.gov

(212) 788-2958




https://www1.nyc.gov/office-of-the-mayor/news/431-14/statements-mayor-de-blasio-corporation-counsel-zachary-w-carter-central-park-five         2/2
                                                                                                                                 P-APP000002
5/8/2020   Case 2:20-cv-00180-JLB-MRM
                            Settlement Is ApprovedDocument         46 Case,
                                                  in Central Park Jogger Filedbut07/01/20       Page
                                                                                  New York Deflects Blame18
                                                                                                         - Theof 194
                                                                                                               New YorkPageID
                                                                                                                       Times  994
                                 https://nyti.ms/1pxo5r5



Settlement Is Approved in Central Park Jogger Case, but New York Deﬂects
Blame
By Benjamin Weiser

Sept. 5, 2014


A $41 million settlement for ﬁve men whose convictions in the 1989 beating and rape of a female jogger in Central
Park were later overturned was made ﬁnal on Friday, with the deal including unusual language that sought to absolve
New York City from blame.

The agreement, which awards the ﬁve black and Hispanic plaintiffs about $1 million for each year of their
imprisonment, includes no admission of wrongdoing from the city; in fact, the city explicitly asserts that prosecutors
and police detectives did nothing wrong at the time.

“The City of New York has denied and continues to deny that it and the individually named defendants have
committed any violations of law or engaged in any wrongful acts concerning or related to any allegations that were or
could have been alleged,” the settlement states.

The city’s corporation counsel, Zachary W. Carter, later ampliﬁed the city’s stance, saying that the agreement “should
not be construed as an acknowledgment that the convictions of these ﬁve plaintiffs were the result of law enforcement
misconduct.”

“On the contrary,” he continued, “our review of the record suggests that both the investigating detectives and the
assistant district attorneys involved in the case acted reasonably, given the circumstances with which they were
confronted.”




                                 Raymond Santana, left, Yusef Salaam, center, and Kevin Richardson, second from right, in
                                 June. Chang W. Lee/The New York Times




https://www.nytimes.com/2014/09/06/nyregion/41-million-settlement-for-5-convicted-in-jogger-case-is-approved.html                         1/2
                                                                                                                            P-APP000003
5/8/2020   Case 2:20-cv-00180-JLB-MRM
                            Settlement Is ApprovedDocument         46 Case,
                                                  in Central Park Jogger Filedbut07/01/20       Page
                                                                                  New York Deflects Blame19
                                                                                                         - Theof 194
                                                                                                               New YorkPageID
                                                                                                                       Times  995
The agreement nonetheless brings to a conclusion a long and bitterly contested legal battle that stemmed from the
men’s arrests and imprisonment in the sensational crime..

The settlement, Mayor Bill de Blasio said in a statement, arose from “a moral obligation to right this injustice.”

“This settlement is an act of justice for those ﬁve men that is long overdue,” he added.

Four of the men — Antron McCray, Kevin Richardson, Yusef Salaam and Raymond Santana Jr. — spent about seven
years in prison; each will receive $7.125 million under terms of the deal. The ﬁfth man, Kharey Wise, who served
about 13 years, will receive $12.25 million.

One of the plaintiff’s lawyers, Jonathan C. Moore, said it was “wonderful this case is ﬁnally over for these young men,
who maintained their innocence all along.” He said the settlement was “some measure of justice, and nobody would
deny that, but no amount of money could really compensate them for what they and their families suffered.”

Magistrate Judge Ronald L. Ellis approved the settlement on Friday. The city typically denies liability in settling
lawsuits but the language in the Central Park settlement goes further than the statements that are often used.

The attack on the jogger, a 28-year-old investment banker, led to sensational news reports and statements by
politicians, and served to inﬂame racial tensions in the city, which was portrayed as a place of lawlessness.

The men, ages 14 to 16 at the time of their arrests, had claimed that incriminating statements they made to the
authorities had been coerced. But a judge ruled that the statements were admissible, and the men were convicted in
two trials in 1990.

In 2002, the convictions were vacated after the ofﬁce of the Manhattan district attorney, Robert M. Morgenthau,
found DNA and other evidence that the woman had been raped and beaten by another person, Matias Reyes.

The Bloomberg administration had fought the lawsuit, which was ﬁled in 2003; after Mr. de Blasio took ofﬁce, the city
reversed its position. The defendants included former Police Commissioner Raymond W. Kelly and other current and
former members of the Police Department and the district attorney’s ofﬁce.

Cyrus R. Vance Jr., the current district attorney, said, “After more than a decade in which numerous parties have
investigated and litigated the case, there has been no ﬁnding of wrongdoing or unprofessional behavior by any of the
prosecutors involved.”

In his statement, Mr. Carter seemed to offer a rationale for the settlement while acknowledging that some issues
would remain unresolved. “To the extent that the evidence suggests that these ﬁve young men were wrongfully
convicted and sentenced to substantial prison terms for a crime they did not commit,” he said, “that in and of itself
constitutes an injustice in need of redress.”

He noted that his ofﬁce’s review of the case suggested detectives and prosecutors had acted reasonably. “In the end,
however, that is an issue that would ultimately be determined by a jury at trial, absent a settlement of this litigation,”
he added. “We have determined that a resolution of this matter is in the best interests of the city.”




https://www.nytimes.com/2014/09/06/nyregion/41-million-settlement-for-5-convicted-in-jogger-case-is-approved.html                   2/2
                                                                                                                    P-APP000004
         Case
12/16/2019       2:20-cv-00180-JLB-MRM             Document
                         Florida man's cocaine odyssey               46documentary
                                                       retold in Netflix  Filed 07/01/20         Page
                                                                                   - News - The St.      20 Record
                                                                                                    Augustine of 194  PageID
                                                                                                                   - St. Augustine,996
                                                                                                                                    FL




                  Florida man’s cocaine odyssey retold in Net ix documentary
                  By Sarah Nelson | The Gainesville Sun
                  Posted Apr 1, 2019 at 1:42 PM
                  In 2012, Alachua County experienced a crime story almost too strange to be true.

                  Rodney Hyden of Archer was charged with intent to distribute cocaine after embarking on a treasure hunt to uncover 70
                  pounds of buried “white gold” in Puerto Rico.

                  Yet the story behind the arrest proved just as unbelievable. So much so that the plot caught director Theo Love’s eye.

                  And in March, the Alachua County true crime tale made its Netflix debut.

                  “It’s a tale of a campfire story gone wrong,” Love said. “It’s buried treasure, with a twist.”

                  The story depicted in “The Legend of Cocaine Island” begins in an unassuming way. For years, Hyden and friends passed
                  beers around a campfire, just off the beaten path in Archer. After a few Mason jars of wine, the silver-haired, perpetually-
                  barefoot Julian would repeat a familiar tale. Between 15 and 20 years ago, on the shores of the Pirates of the Caribbean-
                  esque island Culebra, Julian stumbled upon a bale of cocaine. Not knowing what to do, he buried the stash and returned to
                  the States to live in a trailer.

                  In comes Hyden, a recently riches-to-rags family man hit hard from the Great Recession. After fixating on Julian’s story
                  about the $2 million dollars worth of cocaine lying in the sand, he decided to dig it up.

                  The plot follows Hyden as he devises and attempts the cross-country, drug-running endeavor that resulted in the county
                  sheriff’s office busting his plan and a 60-day stint in federal prison.

                  The Netflix premiere comes at a time when “Florida man” crimes are swarming online meme culture. And Love said when
                  he found this “Southern Fairytale,” he couldn’t pass it up.

                  “There was something about Rodney’s story that just seemed so absurd,” he said.

                  Love called Hyden one day and asked if he was interested in playing himself on the big screen.

                  According to Love, Hyden said he’s been waiting for someone from Hollywood to approach him, and began to laugh over
                  the phone.


                  The Los-Angeles based director had never been to Alachua County, but grew fond of the area.

                  “It’s a unique part of America,” he said. “A lot of people, when they go to Florida, head to the beach. Central Florida has a
                  lot of interesting aspects.”

                  As for the small town of Archer, Love said the place felt like “a different world” while driving through areas to film.

                  He recalled driving along a sand road one day when Hyden began to point at something through the trees.

                  “You see that?” Hyden asked. “That’s Julian.”

                  There, within the backdrop of Spanish-moss and branches, stood the “hippie version of Gandalf” himself, as put by Love.

                  Near the end of the movie, crew members asked Julian to retell his side of the story that created a firestorm.

                  “It’s not my story,” Julian said.

                  They asked whose it is.

                  “It’s not mine,” he said with a laugh.



https://www.staugustine.com/news/20190401/florida-mans-cocaine-odyssey-retold-in-netflix-documentary                                              1/3
                                                                                                                                   P-APP000005
         Case
12/16/2019       2:20-cv-00180-JLB-MRM             Document
                         Florida man's cocaine odyssey               46documentary
                                                       retold in Netflix  Filed 07/01/20         Page
                                                                                   - News - The St.      21 Record
                                                                                                    Augustine of 194  PageID
                                                                                                                   - St. Augustine,997
                                                                                                                                    FL

                  Since serving time, Hyden has been fulfilling his community service duty at Alachua County’s Habitat for Humanity.

                  He was not speaking to press on the day of the Netflix premiere.




https://www.staugustine.com/news/20190401/florida-mans-cocaine-odyssey-retold-in-netflix-documentary                                       2/3
                                                                                                                             P-APP000006
         Case
12/16/2019       2:20-cv-00180-JLB-MRM             Document
                         Florida man's cocaine odyssey               46documentary
                                                       retold in Netflix  Filed 07/01/20         Page
                                                                                   - News - The St.      22 Record
                                                                                                    Augustine of 194  PageID
                                                                                                                   - St. Augustine,998
                                                                                                                                    FL




https://www.staugustine.com/news/20190401/florida-mans-cocaine-odyssey-retold-in-netflix-documentary                                     3/3
                                                                                                                 P-APP000007
   Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 23 of 194 PageID 999




    Get a sneak peek at Big Mouth's third season at O Cinema South Beach Thursday night. / Netﬂix



Netflix's Big Mouth Will Premiere Florida-
Themed Episode at O Cinema South
Beach
NICHOLAS OLIVERA    | OCTOBER 1, 2019 | 8:30AM
Netﬂix's Big Mouth is a show about growing up, so its writers regularly use childhood
experiences for story material. When the show's staff writer and Miami native Victor
Quinaz pitched a spring break episode set in Florida, he had some detailed ideas
about how to present his home state.

"[The members of the writing staff] were very open to me speaking very truthfully
about my experience there, and sort of the Florida logic and how it aligns with
puberty," Quinaz tells New Times. "Part of me wanted to show the Florida episode to
my friends and family almost as a teaching tool in how insane Florida is."


                                                                                                    P-APP000008
   Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 24 of 194 PageID 1000
Without divulging too much ahead of the episode's premiere at O Cinema South
Beach Thursday night, Quinaz suggested taking the show's animated cast to spring
break hot spots such as Daytona or Walt Disney World, but the characters ultimately
wound up in Lakeland.

"I pitched them going down to Florida with the expectation that the state is the spring
break destination of the world," Quinaz says. "Or at the very least, the East Coast."

The writer says he couldn't believe the attention to detail that went into executing the
episode, from manatees to the dangers of building a housing development too close
to the Everglades. There will also be a heavy metal musical number dedicated to
Florida's bonkers history. Quinaz describes it as an "anthem for the Florida Man."

Quinaz reached out to O Cinema to premiere the episode because of his long-
standing relationship with the independent theater company. He premiered his
feature ﬁlm, Breakup at a Wedding, at Wynwood's now-defunct O Cinema location
back in 2013.

Miami's independent ﬁlm scene has grown vastly since then, with theaters such as O
Cinema, Coral Gables Art Cinema, Bill Cosford Cinema, and the Tower Theater rolling
out unique programming on the regular. Says Quinaz, "When I was growing up in
Miami, I don't even think the Bill Cosford Cinema had opened up yet. So the idea of
independent cinema wasn't readily available. Knowing [O Cinema was] sort of down
for odd events, I prayed they were fans of a perverted cartoon like ours."

The full third season of Big Mouth premieres Friday, October 4, on Netﬂix.

Big Mouth. 8:30 p.m. Thursday, October 3, at O Cinema South Beach, 1130 Washington
Ave., Miami Beach; 786-471-3269. Tickets cost $11 via o-cinema.org.


                           RELATED TOPICS:   ARTS   FILM AND TV




                                                                       P-APP000009
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 25 of 194 PageID 1001
                   Use of this website constitutes acceptance of our terms of use, our cookies policy, and our privacy policy
   The Miami New Times may earn a portion of sales from products & services purchased through links on our site from our affiliate partners.
                                              ©2020 Miami New Times, LLC. All rights reserved.
                    CALIFORNIA RESIDENTS: California Privacy Policy | California Collection Notice | Do Not Sell My Info




                                                                                                                         P-APP000010
        Case
12/16/2019       2:20-cv-00180-JLB-MRM Document        46 drop
                                        Netflix subscribers Filed
                                                               hints 07/01/20       Page
                                                                     at streaming-service     26 of 194 PageID 1002
                                                                                          fatigue




                                                                 ADVERTISEMENT




             BUSINESS



             Net ix subscribers drop hints at
             streaming-service fatigue




                                                      By using this site, you agree to our
                                                      updated Privacy Policy and our
                                                      Terms of Use.
    This Jan. 17, 2017 photo shows Netflix on a tablet in North Andover, Mass. On Thursday, July 18, 2019, Netflix said
    subscribers dropped unexpectedly in the U.S. during the second quarter, raising the question of how much are
    people willing to pay for streaming services with a host of new ones, from Disney to NBCUniversal, on the way. (AP
    Photo/Elise Amendola, File)

             Published Jul. 18
https://www.tampabay.com/business/netflix-subscriber-drop-hints-at-streaming-service-fatigue-20190718/; https://help.netflix.com/en/node/14164   1/8
                                                                                                                          P-APP000011
        Case
12/16/2019       2:20-cv-00180-JLB-MRM Document        46 drop
                                        Netflix subscribers Filed
                                                               hints 07/01/20       Page
                                                                     at streaming-service     27 of 194 PageID 1003
                                                                                          fatigue

             NEW YORK — How much is too much for streaming video?

             A dramatic slowdown in worldwide growth at Netflix — including the first
             quarterly drop in its U.S. subscribers since 2011 — is raising questions about
             just how much are people willing to pay for streaming services. Especially
             with a host of new ones from Disney, Apple and others on their way.

             A recent price increase seems to have spooked Netflix subscribers. The
             company lost 126,000 subscribers in the U.S., less than 1% of its 60.1 million
             paid U.S. subscriptions, during the April-June period. Its most popular plan
             rose from $11 to $13 in a U.S. price hike announced in January and rolled out
             for many subscribers during the second quarter. Worldwide, the service
             picked up 2.7 million worldwide subscribers, far below Netflix's forecast of 5
             million.




             "Netflix raising prices prompted people to think about whether they were
             getting value for money," Wedbush analyst Michael Pachter said.

             While people are willing to shell out for several services to meet their
             streaming needs, he said, they're also willing to cancel if they're not using it
             enough, just as they would with a gym membership or a subscription to the
             New Yorker magazine. By using this site, you agree to our
                                                      updated Privacy Policy and our
                                                      Terms of Use.
             Streaming services preparing to compete with Netflix appear to be taking
             note.



https://www.tampabay.com/business/netflix-subscriber-drop-hints-at-streaming-service-fatigue-20190718/; https://help.netflix.com/en/node/14164   2/8
                                                                                                                          P-APP000012
        Case
12/16/2019       2:20-cv-00180-JLB-MRM Document        46 drop
                                        Netflix subscribers Filed
                                                               hints 07/01/20       Page
                                                                     at streaming-service     28 of 194 PageID 1004
                                                                                          fatigue

             Disney Plus, set to debut in November, will already be cheaper than Netflix at
             $8 a month, though Disney Plus will also have a smaller video library. Hulu
             has cut prices to $6 from $8 for its main, ad-supported service. Services from
             Apple, due out this year, and WarnerMedia and NBCUniversal, out in 2020,
             don't have announced prices yet, although the NBCUniversal service will be
             free and ad supported for traditional cable TV subscribers.

             Of course, even if these individual services are cheaper than Netflix, it's not
             clear how many consumers will be willing to pay for.

             One way to make a service appealing is not through better prices but through
             exclusive shows and deep libraries, including shows that Netflix will be losing.
             Netflix's two most popular shows, "Friends" and "The Office," will be
             departing in the coming months for rival services.




             Group M analyst Brian Weiser said that for now, other services shouldn't be
             overly concerned by a weak quarter or two at Netflix. He said streaming
             content consumption is still growing rapidly, so the overall market has plenty
             of room for competitors. And the streaming arena is a growth area in the
             much bigger and more mature entertainment industry.

             "I don't think it follows that if Netflix has an underperforming quarter that
             tells you about others," he said.

             Some analysts also believe Netflix's trouble is temporary.

             Canaccord Genuity analyst Michael Graham said the subscriber numbers will
             likely hit the stock in the short term — the stock was down 11% in midday
             trading Thursday — but overall the company's growth remains on track,
             particularly overseas.
                                                   By using this site, you agree to our
                                                   updated Privacy Policy and our
             "We still see a strong             content
                                                   Termsstrategy
                                                          of Use.      and room to
                                                                 add large numbers of
             international subscriptions as key strengths going forward," he wrote in a
             note to investors.



https://www.tampabay.com/business/netflix-subscriber-drop-hints-at-streaming-service-fatigue-20190718/; https://help.netflix.com/en/node/14164   3/8
                                                                                                                          P-APP000013
        Case
12/16/2019       2:20-cv-00180-JLB-MRM Document        46 drop
                                        Netflix subscribers Filed
                                                               hints 07/01/20       Page
                                                                     at streaming-service     29 of 194 PageID 1005
                                                                                          fatigue

             Similarly, Pivotal Research Group analyst Jeffrey Wlodarczak said investors
             shouldn't make a "mountain out of a molehill," with the most recent quarterly
             figures.

             The spring quarter is typically sluggish for the streaming service, and Netflix
             acknowledged a weak content slate could have been partly responsible for the
             drop. It expects to regain some momentum this summer, projecting that it
             will add 7 million subscribers from July through September. The optimism
             stems in part from the immense popularity of "Stranger Things," whose third
             season attracted record viewership after its July 4 release.

             Netflix has said it welcomes competition. It ended June with 151.6 million
             worldwide subscribers, far more than a current crop of video streaming rivals
             that includes Amazon and Hulu.

                                                               BE THE FIRST TO COMMENT




    ALSO IN THIS SECTION
    Church sells downtown St. Pete lot for $6.3 million;
    mixed-used tower planned
    4 minutes ago       • Business




    Construction nears for another new tower a few blocks away.




    Dear Penny: My boyfriend won’t tell me how much he
    owes. Can I pull his credit?
    2 hours ago      • Business
                                                      By using this site, you agree to our
                                                      updated Privacy Policy and our
                                                      Terms of Use.



    The advice columnist explains why that’s probably a really bad idea.



https://www.tampabay.com/business/netflix-subscriber-drop-hints-at-streaming-service-fatigue-20190718/; https://help.netflix.com/en/node/14164   4/8
                                                                                                                          P-APP000014
        Case
12/16/2019       2:20-cv-00180-JLB-MRM Document        46 drop
                                        Netflix subscribers Filed
                                                               hints 07/01/20       Page
                                                                     at streaming-service     30 of 194 PageID 1006
                                                                                          fatigue

    Wild Birds opening in Odessa and other Pasco
    business news
    Yesterday      • Pasco




    News and notes on local businesses




    A hop and a prayer — scientists cultivate key beer
    ingredient in Hillsborough County
    Dec. 14     • Business




    Researchers are trying to make a variety of hops suitable to Florida’s climate.



    The Brooksville Sears will close next month
    Dec. 13     • Business




    The store’s parent company had already announced the area’s last Kmart in Pinellas also is closing.




    Tampa is among the most friendly pet-friendly cities
    for renters
    Dec. 13     • Business




                                      By using this site, you agree to our
                                      updated Privacy Policy and our
                                      Terms ofnearly
    According to Homes.com’s recent analysis,   Use. 60 percent of rentals on its site in Tampa are pet
    friendly.




    Clearwater o ce center sells for $15.4 million
https://www.tampabay.com/business/netflix-subscriber-drop-hints-at-streaming-service-fatigue-20190718/; https://help.netflix.com/en/node/14164   5/8
                                                                                                                          P-APP000015
        Case
12/16/2019       2:20-cv-00180-JLB-MRM Document        46 drop
                                        Netflix subscribers Filed
                                                               hints 07/01/20       Page
                                                                     at streaming-service     31 of 194 PageID 1007
                                                                                          fatigue

    Dec. 13     • Business




    The Meridian Concourse Center consists of three buildings.




    Tech Data had other suitors besides Warren Buffett
    Dec. 13     • Business




    Apollo Global Management has been trying to buy Tech Data for a year and a half. Along the way, four
    other companies were interested, too. Two made offers.




    Citizens Property Insurance looks for ways to reduce
    its policy count
    Dec. 13     • Business




    At the request of St. Petersburg Sen. Jeff Brandes, the insurer will look for ways to shrink.




    Amazon Fresh expands grocery delivery in Tampa
    Dec. 13     • Business




                                                      By using this site, you agree to our
                                                      updated Privacy Policy and our
                                                      Terms of Use.
    The online retailer branches out beyond the Whole Foods’ organic products it already offers.




https://www.tampabay.com/business/netflix-subscriber-drop-hints-at-streaming-service-fatigue-20190718/; https://help.netflix.com/en/node/14164   6/8
                                                                                                                          P-APP000016
        Case
12/16/2019       2:20-cv-00180-JLB-MRM Document        46 drop
                                        Netflix subscribers Filed
                                                               hints 07/01/20       Page
                                                                     at streaming-service     32 of 194 PageID 1008
                                                                                          fatigue



                                                                 ADVERTISEMENT




                                                                 ADVERTISEMENT




                                                                 ADVERTISEMENT



    TRENDING NOW                                                                                                                    Ads by Revcontent




                                                      By using this site, you agree to our
                                                      updated Privacy Policy and our
                                                      Terms of Use.


     Faux Shearling Reversible                        Seniors with No Life      Drivers Born Before 1983
     Mango                                            Insurance May Get a $250k Must Do This Before 2020
                                                      Policy for $15 a Month    Comparisons.org


https://www.tampabay.com/business/netflix-subscriber-drop-hints-at-streaming-service-fatigue-20190718/; https://help.netflix.com/en/node/14164          7/8
                                                                                                                          P-APP000017
        Case
12/16/2019       2:20-cv-00180-JLB-MRM Document        46 drop
                                        Netflix subscribers Filed
                                                               hints 07/01/20       Page
                                                                     at streaming-service     33 of 194 PageID 1009
                                                                                          fatigue

                                                      Smart Lifestyle Trends




     4 Signs Your Heart Is                            Man caught on video                              Easy Access To Cash Loan
     Quietly Failing You                              masturbating in front of                         Lending Tree

     PhysioTru                                        child at Winter Haven

                                                                 ADVERTISEMENT




                                                      © 2019 All Rights Reserved | Tampa Bay Times


                                                                      Subscriptions


                                                                        Newsletters




                                                                      CONTACT US

                                                                        JOIN US

                                                                       MEDIA KIT

                                                                     PLACE AN AD

                                                               LEGAL
                                                      By using this site,DISCLAIMERS
                                                                          you agree to our
                                                      updated Privacy Policy and our
                                                                  LEGAL NOTICES
                                                      Terms of Use.




https://www.tampabay.com/business/netflix-subscriber-drop-hints-at-streaming-service-fatigue-20190718/; https://help.netflix.com/en/node/14164   8/8
                                                                                                                          P-APP000018
5/8/2020   Case 2:20-cv-00180-JLB-MRM Document 46
                                               Where Filed
                                                     is Netflix07/01/20
                                                               available? Page 34 of 194 PageID 1010

                                                                                          TRY 30 DAYS FREE        SIGN IN


    Help Center



    Where is Netflix available?

    Netflix members with a streaming-only plan can watch TV shows and movies instantly in
    over 190 countries. The content that is available to stream may vary by location, and will
    change from time to time.




        NOTE: Netflix is not yet available in China, though the company continues to explore options for providing
        the service. It also is not available in Crimea, North Korea, or Syria due to U.S. government restrictions on
        American companies.




    Was this article helpful?


            YES                          NO



https://help.netflix.com/en/node/14164                                                                                      1/2
                                                                                                    P-APP000019
5/8/2020   Case 2:20-cv-00180-JLB-MRM Document 46
                                               Where Filed
                                                     is Netflix07/01/20
                                                               available? Page 35 of 194 PageID 1011




https://help.netflix.com/en/node/14164                                                                 2/2
                                                                                    P-APP000020
        Case
12/16/2019     2:20-cv-00180-JLB-MRM Document 46  Filed
                                               ABOUT     07/01/20
                                                     — Ava DuVernay Page 36 of 194 PageID 1012


                                                   WORK     ABOUT     PRESS    CONTACT




      Ava DuVernay is a writer, producer, director and distributor of
      independent film.
      Winner of the Emmy, BAFTA and Peabody Awards, Academy award nominee Ava DuVernay is a
      writer, director, producer and lm distributor. Her directorial work includes the historical
      drama SELMA, the criminal justice documentary 13TH and Disney’s A WRINKLE IN TIME, which
      made her the highest grossing black woman director in American box o ce history. Based on
      the infamous case of The Central Park Five, her next project is entitled WHEN THEY SEE US and
      will be released worldwide on Net ix in May 2019. Currently, she is overseeing production on
      her critically-acclaimed TV series QUEEN SUGAR, her new CBS limited series THE RED LINE and
      her upcoming OWN series CHERISH THE DAY. Winner of the 2012 Sundance Film Festival's Best
      Director Prize for her micro-budget lm MIDDLE OF NOWHERE, DuVernay ampli es the work
      of people of color and women of all kinds through her non-pro t lm collective ARRAY, named
      one of Fast Company’s Most Innovative Companies. DuVernay sits on the advisory board of
      the Academy of Television Arts and Sciences, and chairs the Prada Diversity Council. She is
      based in Los Angeles, California.




      PRESS CONTACT:
      Sharon Liggins | info@arraynow.com




www.avaduvernay.com/about                                                                             1/1
                                                                                  P-APP000021
        Case
12/16/2019      2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 37 of 194 PageID 1013
                                                     ABOUT




            H OM E           N OV ELS                       NE W S & E V E NTS                      AB O UT            C O NTACT




                             Mel Melcon, Los Angeles Times



                             Attica Locke’s latest novel Heaven, My Home (September 2019) is
                             the sequel to Edgar Award-winning Bluebird, Bluebird. Her third novel
                             Pleasantville was the winner of the Harper Lee Prize for Legal Fiction and
                             was also long-listed for the Bailey’s Prize for Women’s Fiction. The Cutting
                             Season was the winner of the Ernest Gaines Award for Literary Excellence.
                             Her rst novel Black Water Rising was nominated for an Edgar Award, an
                             NAACP Image Award, as well as a Los Angeles Times Book Prize, and was
                             short-listed for the Women’s Prize for Fiction.                A former fellow at the
                             Sundance Institute’s Feature Filmmaker’s Lab, Locke works as a
                             screenwriter as well. Most recently, she was a writer and producer on
                             Net ix’s When They See Us and the also the upcoming Hulu adaptation of
                             Little Fires Everywhere. A native of Houston, Texas, Attica lives in Los
                             Angeles, California, with her husband and daughter.




                                                             Website design by Will Amato




www.atticalocke.com/about/                                                                                                          1/1
                                                                                                                     P-APP000022
5/8/2020   Case 2:20-cv-00180-JLB-MRM
                            Settlement Is ApprovedDocument         46 Filed
                                                   in Central Park Jogger        07/01/20
                                                                          Case, but               Page
                                                                                    New York Deflects Blame38  ofNew
                                                                                                            - The 194   PageID
                                                                                                                     York Times 1014
                                 https://nyti.ms/1pxo5r5



Settlement Is Approved in Central Park Jogger Case, but New York Deﬂects
Blame
By Benjamin Weiser

Sept. 5, 2014


A $41 million settlement for ﬁve men whose convictions in the 1989 beating and rape of a female jogger in Central
Park were later overturned was made ﬁnal on Friday, with the deal including unusual language that sought to absolve
New York City from blame.

The agreement, which awards the ﬁve black and Hispanic plaintiffs about $1 million for each year of their
imprisonment, includes no admission of wrongdoing from the city; in fact, the city explicitly asserts that prosecutors
and police detectives did nothing wrong at the time.

“The City of New York has denied and continues to deny that it and the individually named defendants have
committed any violations of law or engaged in any wrongful acts concerning or related to any allegations that were or
could have been alleged,” the settlement states.

The city’s corporation counsel, Zachary W. Carter, later ampliﬁed the city’s stance, saying that the agreement “should
not be construed as an acknowledgment that the convictions of these ﬁve plaintiffs were the result of law enforcement
misconduct.”

“On the contrary,” he continued, “our review of the record suggests that both the investigating detectives and the
assistant district attorneys involved in the case acted reasonably, given the circumstances with which they were
confronted.”




                                 Raymond Santana, left, Yusef Salaam, center, and Kevin Richardson, second from right, in
                                 June. Chang W. Lee/The New York Times




https://www.nytimes.com/2014/09/06/nyregion/41-million-settlement-for-5-convicted-in-jogger-case-is-approved.html                         1/2
                                                                                                                            P-APP000023
5/8/2020   Case 2:20-cv-00180-JLB-MRM
                            Settlement Is ApprovedDocument         46 Filed
                                                   in Central Park Jogger        07/01/20
                                                                          Case, but               Page
                                                                                    New York Deflects Blame39  ofNew
                                                                                                            - The 194   PageID
                                                                                                                     York Times 1015
The agreement nonetheless brings to a conclusion a long and bitterly contested legal battle that stemmed from the
men’s arrests and imprisonment in the sensational crime..

The settlement, Mayor Bill de Blasio said in a statement, arose from “a moral obligation to right this injustice.”

“This settlement is an act of justice for those ﬁve men that is long overdue,” he added.

Four of the men — Antron McCray, Kevin Richardson, Yusef Salaam and Raymond Santana Jr. — spent about seven
years in prison; each will receive $7.125 million under terms of the deal. The ﬁfth man, Kharey Wise, who served
about 13 years, will receive $12.25 million.

One of the plaintiff’s lawyers, Jonathan C. Moore, said it was “wonderful this case is ﬁnally over for these young men,
who maintained their innocence all along.” He said the settlement was “some measure of justice, and nobody would
deny that, but no amount of money could really compensate them for what they and their families suffered.”

Magistrate Judge Ronald L. Ellis approved the settlement on Friday. The city typically denies liability in settling
lawsuits but the language in the Central Park settlement goes further than the statements that are often used.

The attack on the jogger, a 28-year-old investment banker, led to sensational news reports and statements by
politicians, and served to inﬂame racial tensions in the city, which was portrayed as a place of lawlessness.

The men, ages 14 to 16 at the time of their arrests, had claimed that incriminating statements they made to the
authorities had been coerced. But a judge ruled that the statements were admissible, and the men were convicted in
two trials in 1990.

In 2002, the convictions were vacated after the ofﬁce of the Manhattan district attorney, Robert M. Morgenthau,
found DNA and other evidence that the woman had been raped and beaten by another person, Matias Reyes.

The Bloomberg administration had fought the lawsuit, which was ﬁled in 2003; after Mr. de Blasio took ofﬁce, the city
reversed its position. The defendants included former Police Commissioner Raymond W. Kelly and other current and
former members of the Police Department and the district attorney’s ofﬁce.

Cyrus R. Vance Jr., the current district attorney, said, “After more than a decade in which numerous parties have
investigated and litigated the case, there has been no ﬁnding of wrongdoing or unprofessional behavior by any of the
prosecutors involved.”

In his statement, Mr. Carter seemed to offer a rationale for the settlement while acknowledging that some issues
would remain unresolved. “To the extent that the evidence suggests that these ﬁve young men were wrongfully
convicted and sentenced to substantial prison terms for a crime they did not commit,” he said, “that in and of itself
constitutes an injustice in need of redress.”

He noted that his ofﬁce’s review of the case suggested detectives and prosecutors had acted reasonably. “In the end,
however, that is an issue that would ultimately be determined by a jury at trial, absent a settlement of this litigation,”
he added. “We have determined that a resolution of this matter is in the best interests of the city.”




https://www.nytimes.com/2014/09/06/nyregion/41-million-settlement-for-5-convicted-in-jogger-case-is-approved.html                      2/2
                                                                                                                    P-APP000024
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 40 of 194 PageID 1016




                                                                  P-APP000025
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 41 of 194 PageID 1017




                                                                  P-APP000026
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 42 of 194 PageID 1018




                                                                  P-APP000027
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 43 of 194 PageID 1019




                                                                  P-APP000028
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 44 of 194 PageID 1020




                                                                  P-APP000029
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 45 of 194 PageID 1021




                                                                  P-APP000030
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 46 of 194 PageID 1022




                                                                  P-APP000031
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 47 of 194 PageID 1023




                                                                  P-APP000032
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 48 of 194 PageID 1024




                                                                  P-APP000033
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 49 of 194 PageID 1025




                                                                  P-APP000034
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 50 of 194 PageID 1026




                                                                  P-APP000035
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 51 of 194 PageID 1027




                                                                  P-APP000036
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 52 of 194 PageID 1028




                                                                  P-APP000037
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 53 of 194 PageID 1029




                                                                  P-APP000038
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 54 of 194 PageID 1030




                                                                  P-APP000039
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 55 of 194 PageID 1031




                                                                  P-APP000040
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 56 of 194 PageID 1032




                                                                  P-APP000041
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 57 of 194 PageID 1033




                                                                  P-APP000042
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 58 of 194 PageID 1034




                                                                  P-APP000043
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 59 of 194 PageID 1035




                                                                  P-APP000044
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 60 of 194 PageID 1036




                                                                  P-APP000045
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 61 of 194 PageID 1037




                                                                  P-APP000046
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 62 of 194 PageID 1038




                                                                  P-APP000047
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 63 of 194 PageID 1039




                                                                  P-APP000048
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 64 of 194 PageID 1040




                                                                  P-APP000049
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 65 of 194 PageID 1041




                                                                  P-APP000050
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 66 of 194 PageID 1042




                                                                  P-APP000051
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 67 of 194 PageID 1043




                                                                  P-APP000052
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 68 of 194 PageID 1044




                                                                  P-APP000053
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 69 of 194 PageID 1045




                                                                  P-APP000054
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 70 of 194 PageID 1046




                                                                  P-APP000055
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 71 of 194 PageID 1047




                                                                  P-APP000056
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 72 of 194 PageID 1048




                                                                  P-APP000057
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 73 of 194 PageID 1049




                                                                  P-APP000058
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 74 of 194 PageID 1050




                                                                  P-APP000059
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 75 of 194 PageID 1051




                                                                  P-APP000060
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 76 of 194 PageID 1052




                                                                  P-APP000061
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 77 of 194 PageID 1053




                                                                  P-APP000062
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 78 of 194 PageID 1054




                                                                  P-APP000063
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 79 of 194 PageID 1055




                                                                  P-APP000064
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 80 of 194 PageID 1056




                                                                  P-APP000065
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 81 of 194 PageID 1057




                                                                  P-APP000066
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 82 of 194 PageID 1058




                                                                  P-APP000067
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 83 of 194 PageID 1059




                                                                  P-APP000068
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 84 of 194 PageID 1060




                                                                  P-APP000069
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 85 of 194 PageID 1061




                                                                  P-APP000070
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 86 of 194 PageID 1062




                                                                  P-APP000071
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 87 of 194 PageID 1063




                                                                  P-APP000072
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 88 of 194 PageID 1064




                                                                  P-APP000073
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 89 of 194 PageID 1065




                                                                  P-APP000074
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 90 of 194 PageID 1066




                                                                  P-APP000075
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 91 of 194 PageID 1067




                                                                  P-APP000076
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 92 of 194 PageID 1068




                                                                  P-APP000077
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 93 of 194 PageID 1069




                                                                  P-APP000078
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 94 of 194 PageID 1070




                                                                  P-APP000079
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 95 of 194 PageID 1071




                                                                  P-APP000080
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 96 of 194 PageID 1072




                                                                  P-APP000081
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 97 of 194 PageID 1073




                                                                  P-APP000082
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 98 of 194 PageID 1074




                                                                  P-APP000083
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 99 of 194 PageID 1075




                                                                  P-APP000084
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 100 of 194 PageID 1076




                                                                  P-APP000085
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 101 of 194 PageID 1077




                                                                  P-APP000086
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 102 of 194 PageID 1078




                                                                  P-APP000087
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 103 of 194 PageID 1079




                                                                  P-APP000088
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 104 of 194 PageID 1080




                                                                  P-APP000089
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 105 of 194 PageID 1081




                                                                  P-APP000090
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 106 of 194 PageID 1082




                                                                  P-APP000091
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 107 of 194 PageID 1083




                                                                  P-APP000092
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 108 of 194 PageID 1084




                                                                  P-APP000093
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 109 of 194 PageID 1085




                                                                  P-APP000094
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 110 of 194 PageID 1086




                                                                  P-APP000095
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 111 of 194 PageID 1087




                                                                  P-APP000096
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 112 of 194 PageID 1088




                                                                  P-APP000097
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 113 of 194 PageID 1089




                                                                  P-APP000098
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 114 of 194 PageID 1090




                                                                  P-APP000099
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 115 of 194 PageID 1091




                                                                  P-APP000100
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 116 of 194 PageID 1092




                                                                  P-APP000101
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 117 of 194 PageID 1093




                                                                  P-APP000102
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 118 of 194 PageID 1094




                                                                  P-APP000103
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 119 of 194 PageID 1095




                                                                  P-APP000104
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 120 of 194 PageID 1096




                                                                  P-APP000105
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 121 of 194 PageID 1097




                                                                  P-APP000106
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 122 of 194 PageID 1098




                                                                  P-APP000107
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 123 of 194 PageID 1099




                                                                  P-APP000108
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 124 of 194 PageID 1100




                                                                  P-APP000109
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 125 of 194 PageID 1101




                                                                  P-APP000110
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 126 of 194 PageID 1102




                                                                  P-APP000111
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 127 of 194 PageID 1103




                                                                  P-APP000112
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 128 of 194 PageID 1104




                                                                  P-APP000113
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 129 of 194 PageID 1105




                                                                  P-APP000114
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 130 of 194 PageID 1106




                                                                  P-APP000115
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 131 of 194 PageID 1107




                                                                  P-APP000116
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 132 of 194 PageID 1108




                                                                  P-APP000117
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 133 of 194 PageID 1109




                                                                  P-APP000118
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 134 of 194 PageID 1110




                                                                  P-APP000119
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 135 of 194 PageID 1111




                                                                  P-APP000120
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 136 of 194 PageID 1112




                                                                  P-APP000121
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 137 of 194 PageID 1113




                                                                  P-APP000122
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 138 of 194 PageID 1114




                                                                  P-APP000123
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 139 of 194 PageID 1115




                                                                  P-APP000124
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 140 of 194 PageID 1116




                                                                  P-APP000125
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 141 of 194 PageID 1117




                                                                  P-APP000126
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 142 of 194 PageID 1118




                                                                  P-APP000127
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 143 of 194 PageID 1119




                                                                  P-APP000128
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 144 of 194 PageID 1120




                                                                  P-APP000129
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 145 of 194 PageID 1121




                                                                  P-APP000130
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 146 of 194 PageID 1122




                                                                  P-APP000131
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 147 of 194 PageID 1123




                                                                  P-APP000132
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 148 of 194 PageID 1124




                                                                  P-APP000133
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 149 of 194 PageID 1125




                                                                  P-APP000134
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 150 of 194 PageID 1126




                                                                  P-APP000135
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 151 of 194 PageID 1127




                                                                  P-APP000136
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 152 of 194 PageID 1128




                                                                  P-APP000137
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 153 of 194 PageID 1129




                                                                  P-APP000138
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 154 of 194 PageID 1130




                                                                  P-APP000139
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 155 of 194 PageID 1131




                                                                  P-APP000140
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 156 of 194 PageID 1132




                                                                  P-APP000141
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 157 of 194 PageID 1133




                                                                  P-APP000142
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 158 of 194 PageID 1134




                                                                  P-APP000143
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 159 of 194 PageID 1135




                                                                  P-APP000144
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 160 of 194 PageID 1136




                                                                  P-APP000145
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 161 of 194 PageID 1137




                                                                  P-APP000146
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 162 of 194 PageID 1138




                                                                  P-APP000147
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 163 of 194 PageID 1139




                                                                  P-APP000148
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 164 of 194 PageID 1140




                                                                  P-APP000149
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 165 of 194 PageID 1141




                                                                  P-APP000150
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 166 of 194 PageID 1142




                                                                  P-APP000151
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 167 of 194 PageID 1143




                                                                  P-APP000152
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 168 of 194 PageID 1144




                                                                  P-APP000153
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 169 of 194 PageID 1145




                                                                  P-APP000154
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 170 of 194 PageID 1146




                                                                  P-APP000155
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 171 of 194 PageID 1147




                                                                  P-APP000156
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 172 of 194 PageID 1148




                                                                  P-APP000157
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 173 of 194 PageID 1149




                                                                  P-APP000158
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 174 of 194 PageID 1150




                                                                  P-APP000159
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 175 of 194 PageID 1151




                                                                  P-APP000160
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 176 of 194 PageID 1152




                                                                  P-APP000161
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 177 of 194 PageID 1153




                                                                  P-APP000162
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 178 of 194 PageID 1154




                                                                  P-APP000163
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 179 of 194 PageID 1155




                                                                  P-APP000164
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 180 of 194 PageID 1156




                                                                  P-APP000165
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 181 of 194 PageID 1157




                                                                  P-APP000166
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 182 of 194 PageID 1158




                                                                  P-APP000167
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 183 of 194 PageID 1159




                                                                  P-APP000168
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 184 of 194 PageID 1160




                                                                  P-APP000169
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 185 of 194 PageID 1161




                                                                  P-APP000170
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 186 of 194 PageID 1162




                                                                  P-APP000171
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 187 of 194 PageID 1163




                                                                  P-APP000172
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 188 of 194 PageID 1164




                                                                  P-APP000173
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 189 of 194 PageID 1165




                                                                  P-APP000174
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 190 of 194 PageID 1166




                                                                  P-APP000175
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 191 of 194 PageID 1167




                                                                  P-APP000176
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 192 of 194 PageID 1168




                                                                  P-APP000177
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 193 of 194 PageID 1169




                                                                  P-APP000178
Case 2:20-cv-00180-JLB-MRM Document 46 Filed 07/01/20 Page 194 of 194 PageID 1170




                                                                  P-APP000179
